Citation Nr: 1327315	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to the service-connected residuals of a fracture of the right tibia and fibula with tender and painful scar and quadriceps atrophy with traumatic arthritis of the right ankle.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right leg disability.

3.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected right leg disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to March 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2010 rating decisions by the RO.

The Veteran testified at a hearing from the RO by way of videoconference technology before the undersigned Veterans Law Judge in October 2012; a transcript of his testimony is of record.

In February 2013, the Board adjudicated two issues on appeal, and remanded the pending claims for further development.

The Board has considered documentation included in Virtual VA.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.




REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the claims remaining on appeal must be remanded for further development of the record.  

Specifically, the Board finds that additional medical opinions are needed to properly adjudicate the Veteran's claims.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
	
Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) 

In February 2013, the Board remanded the above-captioned claims in order to obtain opinions addressing secondary service connection for each.  Essentially, the Veteran in this case claims that the claimed disorders on appeal are secondary to his service-connected right leg disability.  

Further, at the October 2012 hearing, the Veteran testified that his left hip and left foot disorders were secondary to his back disorder.  Hearing Transcript, p. 4.

The Board notes an April 2010 VA neurology treatment record, showing that the Veteran's lumbosacral degenerative disease and radiculopathy more likely than not had been "affected" by his service-connected right leg disability.

The RO was directed to obtain an opinion as to whether the service-connected right leg disability had caused or aggravated the claimed disorders.  The Board specifically requested that the April 2010 opinion be considered and noted, and that a "complete rationale" be provided for the conclusions reached.  

In April 2013, a VA examination was conducted.  The examiner opined that the Veteran's back disorder was not related to the service-connected right leg disability, and that it was less likely than not aggravated by the service-connected right leg disability.  Rather, the examiner found the Veteran's obesity, occupational history, and age were factors likely responsible for the back disorder.  

A fairly extensive "Record Review" section was included in the examination report, but the examiner failed to even mention the favorable April 2010 VA opinion.  The April 2010 opinion was not discussed in the conclusion or rationale of the report either.

The April 2010 VA opinion constitutes the only positive evidence of record, and the examiner failed to address it, despite the Board's directive otherwise.  

The Veteran has a right to substantial compliance with the Board's remand orders. Stegall, 11 Vet. App. at 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271. 

As such, the Board finds that an addendum opinion is necessary to fully adjudicate the claim.  

As for the left hip and left foot disorders, the April 2013 VA examiner offered no opinions concerning etiology based on a finding that the Veteran did not have the claimed disorders.  

As for the hip, the examiner found that a disorder was "not apparent" and noted that the Veteran denied having symptoms of one.  As for the foot, the examiner determined that the Veteran's reports of numbness were symptoms of radiculopathy from the back disorder, and that "there [was] no foot condition."

The Board finds that the medical evidence on the issue of a left hip and left foot disorder should be clarified on remand.  Contrary to the April 2013 VA examiner's findings, the record contains evidence of some pathology.  

For example, the April 2010 examiner attributed the foot numbness to "neuropathy undetermined etiology," as opposed to radiculopathy.  

In a September 2009 VA treatment record authored by the April 2010 provider, the Veteran's neuropathy was found likely due to his diabetes mellitus. 

There are general complaints of "limb pain" in the medical record, including an April 2009 VA treatment record, for example.  The private medical records from June 2008 noted that the Veteran had a decreased range of motion and numbness in the left hip.  

A January 2008 VA examiner diagnosed meralgia paresthitica of the left thigh, and also offered findings as to "left lower extremity complaints."

The Board is cognizant of McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) in which the Court held that the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  Here though, the record is unclear as to whether there has been a disability of the left hip and left foot.  On remand, this matter should be clarified.

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  RO should then take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the April 2013 report for an addendum opinion.

The examiner should respond to the following questions:

 (i) Is it at least as likely as not (50 percent chance or better) that the current back disability was caused the service-connected right leg disability? 

(ii) If not, then is the current back disability aggravated (i.e., worsened beyond natural progression) by the service-connected right leg disability?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

In rendering the opinions on the back disorder, the examiner must address and reconcile the April 2010 neurology finding that Veteran's lumbosacral degenerative disease and radiculopathy more likely than not has been "affected" by his service-connected right leg disability.

The examiner should then identify any current disability of the left hip or foot.  In so doing, the examiner should address the medical evidence suggesting a current diagnosis (for example, neuropathy of the feet April 2010, general complaints of "limb pain," 2008 private medical records showing a decreased range of motion and numbness in the left hip, January 2008 VA examiner diagnosis of meralgia paresthitica of the left thigh and reference to "left lower extremity complaints")

Then the examiner should provide an opinion as the following questions:

(i) Is it at least as likely as not (50 percent chance or better) that any current left hip disability is caused by the service-connected right leg disability? 

(ii) If not, then is any current left hip disability aggravated (i.e., worsened beyond its natural progression) by the service-connected right leg disability?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

(iii) Is it at least as likely as not (50 percent chance or better) that any current left foot disability is caused by the service-connected right leg disability? 

(iv) If not, then is any current left foot disability aggravated (i.e., worsened beyond its natural progression) by the Veteran's service-connected right leg disability?  If so, the examiner should attempt to objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.

A complete rationale must be given for all opinions and conclusions expressed with the medical bases for the conclusions set out.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for an examination, documentation should be obtained that shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the requested opinions have been obtained, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claimed remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


